*276MEMORANDUM BT THE COURT
The only question in this case is whether speedometer-gears, drive chains, or flexible shafts, and flexible housings for such shafts, especially designed, manufactured, and sold for use on automobiles, and which were adapted for no other purpose or use, subjected plaintiff to liability for the payment of excise taxes under the provisions of section 900 of the revenue act of 1921, 42 Stat. 291, and section 600 of the-revenue act of 1924, 43 Stat. 322, which levy taxes on parts and accessories sold on or in connection with automobiles,, automobile trucks, and automobile wagons.
We think the articles in question were clearly subject to-the tax. It is a matter of common knowledge that no automobile is now made and sold in this country without a speedometer, and that owing to the speed regulations which universally prevail it would be difficult to operate an automobile without this device. In fact an automobile would not be complete without a speedometer.
*277Martin Rocking Fifth Wheel Co. v. United States, 60 C. Cls. 466, is not an authority to the contrary. In that case the article sought to be taxed was not a part of the automobile, but merely a device used in connecting a trailer therewith. In fact, it in no way affected the operation of the automobile itself. The case is controlled by the decisions in Cole Storage Battery Co. v. United States, 65 C. Cls. 164, and Walker Mfg. Co. v. United States, 65 C. Cls. 394.
It follows that plaintiff’s petition must be dismissed. It is so ordered.